Lewis, Chief Justice:
The, accident, out of which this action arose, occurred in the Town of Estill, Hampton County, South Carolina. The action was brought 'in Greenville County, the residence of the corporate defendant. This motion was then made to change the venue from Greenville County to Hampton County where the accident occurred and where apparently all of the witnesses reside, except the driver of the appellant’s truck.
The respondent-movant submitted several affidavits of prospective witnesses to sustain his motion. The witness Brown, according to his affidavit, was the only eye-witness to the accident other than the drivers of the vehicles involved. *90He states that he has no transportation and is financially unable to travel to Greenville which is approximately 175 miles from Estill where he resides; while it is only 13 miles from his home to the Hampton Courthouse.
The affidavits of two doctors, who treated respondent for the injuries received in the accident, state that each practices alone, and it would create a hardship on them and their patients to be away for the time required to travel 175 miles to Greenville to testify. Both doctors live near Hampton, one about a mile from the Hampton County Courthouse and the other about 15 miles away.
The witness Toones resides in Estill about 15 miles from Hampton and he made an estimate of the damage to respondent’s automobile. His affidavit shows that he operates an automobile body shop and estimated the damages to respondent’s vehicle at $883.66. He states that the additional expense in traveling and longer absence from his business, which would be necessitated by traveling to Greenville to testify, would cause inconvenience to him.
The affidavit of the chief of police of Estill states that he investigated the accident. He states further that a trial in Hampton, about 15 miles away, would cause him to lose less time from his duties since he could be called to testify on short notice.
There were also submitted the affidavits of two witnesses who reside near the Hampton County Courthouse and state that, because of their employment and the short distance to Hampton, a trial in Hampton would cause a minimal interference with their work. These witnesses would testify concerning the issue of damages to respondent.
The only affidavit submitted by appellant was that of its truck driver who states that he can testify to the events of the accident, that he resides near the City of Greenville, and could more conveniently attend trial in Greenville.
The sole issue here .is whether the trial judge abused his discretion in changing venue from Greenville County to Hampton.
*91The affidavits of all witnesses presented by respondent state the basis of their claims that attendance at a trial in Greenville, 175 miles away, would be inconvenient to them. We are not here dealing with a very short distance, as in Mixson v. Agricultural Helicopters, Inc., 260 S. C. 532, 197 S. E. (2d) 663, where it became most relevant that witnesses give some concrete reason why it would be more, inconvenient for them to travel an additional distance of six to sixteen miles. As stated in Mixson, “ordinarily the necessity to travel a greater distance would sustain an inference of inconvenience.” It would amount to a complete indifference to common, everyday experience to hold that no inference of inconvenience would arise from the necessity to travel 175 miles instead of fifteen. In addition, however, each affidavit of the witnesses gave the reason for their claimed inconvenience. Inconvenience of the witnesses .is so conclusively established in this case as to leave little, if any, doubt as to the correctness of the trial judge’s decision on that issue.
The record also amply sustains the conclusion of the trial judge that the ends of justice will be promoted by the change of venue to Hampton County.
It is argued that the affidavits of the witnesses should be disregarded because they contain only conclusions and opinions. On the contrary, however, the statements of the witness Brown, that he was an eyewitness to the accident, and those of the doctors, that they treated respondent for his injuries, are not generalities, conclusions, and opinions. Rather they are specific and clear statements of the witnesses and show that they were in a position to testify as to the relevant and material facts in issue. It is difficult to conceive of a more material witness to an automobile accident than one who saw it happen; nor a more material witness to the extent of the injuries sustained than the doctor who treated respondent for such injuries. The witness who estimated the damages to the respondent’s automobile is, of course, a material witness. Assuming that portions of the testimony of the investigating officer would be inadmissible, the fact that he investigated the *92accident afforded a reasonable basis for the trial judge to conclude that he was a material witness.
The purpose of requiring affidavits to state more than the opinions or conclusions of the witness is to establish the materiality of his or her testimony, and not to show the details of the testimony to be given.
It is undisputed in this case that every material witness resides within fifteen (15) miles from the Hampton County Courthouse, except the driver of appellant’s truck; and that the change of venue would serve their convenience.
In determining whether the ends of justice would be promoted by the change, the importance of having a jury from the same vicinage as the witnesses to pass upon their credibility is a factor to be considered. Simmons v. Cohen, 227 S. C. 606, 88 S. E. (2d) 679; Bryan v. Ross, 236 S. C. 299, 114 S. E. (2d) 97; Bouvy v. N. W. White and Company, 254 S. C. 164, 174 S. E. (2d) 347. The trial judge considered this factor, and there is nothing to warrant the conclusion that he abused his discretion in finding that the ends of justice would be promoted by the change.
The reliance upon Garrett to sustain reversal in this case is misplaced. The court, in Garrett, reviewed the record to determine whether the trial judge abused his discretion in refusing a motion for change of venue. The insufficiency of the affidavits of the movant, when considered in the light of the opposing affidavits, sustained the exercise of the court’s discretion. This is the sole authority of Garrett.
Judgment affirmed.
Rhodes and Gregory, JJ., concur.
Littlejohn and Ness, JJ., dissent.